Name: Commission Decision No 2514/86/ECSC of 31 July 1986 amending Decision No 31-53 on the publication of price lists and conditions of sale applied by undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  prices;  marketing
 Date Published: 1986-08-07

 Avis juridique important|31986S2514Commission Decision No 2514/86/ECSC of 31 July 1986 amending Decision No 31-53 on the publication of price lists and conditions of sale applied by undertakings in the steel industry Official Journal L 221 , 07/08/1986 P. 0012 - 0013 Finnish special edition: Chapter 13 Volume 15 P. 0232 Swedish special edition: Chapter 13 Volume 15 P. 0232 *****COMMISSION DECISION No 2514/86/ECSC of 31 July 1986 amending Decision No 31-53 on the publication of price lists and conditions of sale applied by undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 60 thereof, After consulting the Consultative Committee, Whereas Decision No 31-53 (1), as last amended by Decision No 72/441/ECSC (2), defined the rules relating to the publication of price lists and conditions of sale referred to in Article 60 (2) (a) of the Treaty applying to steel undertakings and their selling agencies; Whereas, without infringing the prohibition of discriminatory practices within the meaning of Article 60 (1) of the Treaty, steel undertakings may vary their prices according to consumer groups to the extent that those groups are not in competition with each other; whereas Article 5 of Decision No 31-53 states that undertakings need not publish in their price lists the differentials applied by them to individual consumer groups; Whereas, in view of the situation on the steel market and in order to ensure that stockholders are not disadvantaged in their function as suppliers to users for whom category differentials are applied it appears necessary to amend the provisions of Article 5 of Decision No 31-53 in order to be able to apply them to those stockholders; Whereas it is necessary to limit the types of differential covered by this Decision in order to ensure that differentials which need not be published in the price lists of undertakings in the steel industry do not contain certain elements of the price lists which must be contained in the lists published as specified in Article 2 of Decision No 31-53; Whereas, in order to maintain the transparency of the market, it is necessary to require steel undertakings to communicate these differentials on request to any person having a justified interest, HAS ADOPTED THIS DECISION: Article 1 Articles 4 and 5 of Decision No 31-53 are hereby replaced by the following: 'Article 4 1. (a) Price lists and conditions of sale and the differentials referred to in Article 5 shall apply not earlier than two working days after they have been addressed to the Commission. (b) Price lists and conditions of sale shall be communicated by undertakings in the steel industry on request to any interested party. The differentials applied, as referred to in Article 5, shall be communicated on request to all stockholders. Consumers must be informed on request of such differentials for the groups within their field of activity. (c) The Commission may decide to publish the price lists and conditions of sale and the differentials referred to in Article 5 by means of a special publication. 2. Paragraph 1 shall also apply to any amendment of price lists and conditions of sale and of the differentials applied. Article 5 1. Steel undertakings may apply the differentials referred to in paragraph 3 to individual groups of consumers and stockholders. Those differentials need not be published in their price lists. Undertakings may not apply different differentials to groups of consumers who are in competition with each other. 2. Where such differentials are applied, undertakings shall notify them to the Commission. These differentials shall apply to price lists in force. 3. The following differentials alone shall apply pursuant to paragraph 1: - differentials for individual groups of consumers with exact specification of the groups to which they are to be applied, - discounts for stockholders, - discounts granted in respect of the quantities actually received overall by a consumer or stockholder over a period of one year from steel undertakings subject to the provisions of Article 60 of the Treaty, - other discounts applied temporarily to a group of consumers or to stockholders. 4. Differentials notified to the Commission before this Decision enters into force may not be applied if they are not in accordance with the provisions of paragraph 3. 5. Where it establishes that the number or size of the differentials makes publication necessary, the Commission may require any undertaking in the steel industry to publish in its price lists some or all of the differentials applied.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1986. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No 6, 4. 5. 1953, p. 111. (2) OJ No L 297, 30. 12. 1972, p. 42.